Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3584 Page 1 of 12




  1 Paul A. Tyrell (Bar No. 193798)
    E-mail:      paul.tyrell@procopio.com
  2 Ryan C. Caplan (Bar No. 253037)
  3 E-mail:      ryan.caplan@procopio.com
    Jacob Kozaczuk (Bar No. 294734)
  4 E-mail:      jacob.kozaczuk@procopio.com
    PROCOPIO, CORY, HARGREAVES &
  5    SAVITCH LLP
    525 B Street, Suite 2200
  6 San Diego, CA 92101
  7 Telephone: 619.238.1900
    Facsimile: 619.235.0398
  8
    Attorneys for Nominal Defendant Snopes Media
  9 Group, Inc.
 10                      UNITED STATES DISTRICT COURT
 11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12 CHRISTOPHER RICHMOND, an                    Case No. 3:20-CV-1925-W-KSC
 13 individual,
                                                REQUEST FOR JUDICIAL
 14             Plaintiff,                      NOTICE IN SUPPORT OF
                                                NOMINAL DEFENDANT
 15 v.                                          SNOPES MEDIA GROUP,
                                                INC.’S MOTION FOR
 16 DAVID MIKKELSON, an individual;             SANCTIONS UNDER
    BRAD WESTBROOK, an individual; and          FEDERAL RULE OF CIVIL
 17 DOE DEFENDANTS 1-10, inclusive,
                                                PROCEDURE 11
 18          Defendants,
                                                Date:    March 1, 2021
 19                                             Dept:    3C Third Floor
      and
 20                                             Judge:   Hon. Thomas J. Whelan
      SNOPES MEDIA GROUP, INC.
 21
 22 Nominal Defendant.
 23
 24
 25
 26
 27
 28
                                                    REQUEST FOR JUDICIAL NOTICE
                                                        CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3585 Page 2 of 12




  1         I. MATTERS SUBJECT TO REQUEST FOR JUDICIAL NOTICE
  2         Under Federal Rule of Evidence 201 and related authorities, Nominal
  3 Defendant Snopes Media Group, Inc. (“Snopes”) requests that the Court take judicial
  4 notice of the filings, documents, records, orders and events occurring in the
  5 following matters as referenced in the papers filed in support of Snopes’ motion to
  6 impose sanctions against Plaintiff Christopher Richmond (“Richmond”), and
  7 Richmond’s counsel of record, Matthew Hrutkay and Hrutkay Law PC:
  8         A. Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
  9              00016311-CU-BC-CTL, in the Superior Court of the State of California
 10              for the County of San Diego.
 11         B. Bardav, Inc. v. Schoentrup, et al., Case No. 37-2018-00004335-CU-MC-
 12              CTL, in the Superior Court of the State of California for the County of San
 13              Diego (Consolidated with Case No. 37-2017-00016311-CU-BC-CTL).1
 14         C. Christopher Richmond, et al., v. David Mikkelson, Case No. D076375, in
 15              the California Court of Appeal, Fourth Appellate District, Division One.
 16         Defendants further request judicial notice be taken of the following, true and
 17 correct copies of which are attached hereto as Exhibits 1 through 42:
 18         1.     The complaint filed by Richmond, Proper Media, LLC (“Proper
 19 Media”), and Drew Schoentrup (“Schoentrup”) on May 4, 2017 in the matter of
 20 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 21 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 22 County of San Diego. A true and correct copy of the complaint is attached hereto as
 23 Exhibit 1.
 24         2.     The minute order entered on September 7, 2017 in the matter of Proper
 25 Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-
 26
      1
 27   Snopes was formerly known, and previously appeared in these actions as Bardav
    Inc. See Request for Judicial Notice No. 3 [reflecting name change from Bardav Inc.
 28 to Snopes Media Group, Inc.].
                                                1
                                                                REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3586 Page 3 of 12




  1 BC-CTL, in the Superior Court of the State of California for the County of San
  2 Diego. A true and correct copy of the minute order is attached hereto as Exhibit 2.
  3         3.    Snopes’ Amended and Restated Articles of Incorporation filed on
  4 March 5, 2018 with the Secretary of State for the State of California. A true and
  5 correct copy of the articles of incorporation, which is publicly accessible on the
  6 California Secretary of State’s website, is attached hereto as Exhibit 3.
  7         4.    The cross-complaint filed by David Mikkelson (“Mikkelson”) on
  8 October 31, 2017 in the matter of Proper Media, LLC v. Snopes Media Group, Inc.,
  9 et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State
 10 of California for the County of San Diego. A true and correct copy of the cross-
 11 complaint is attached hereto as Exhibit 4.
 12         5.    The complaint in interpleader filed by Snopes on January 25, 2018 in
 13 the matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-2018-00004335-CU-
 14 MC-CTL, in the Superior Court of the State of California for the County of San
 15 Diego. A true and correct copy of the complaint in interpleader is attached hereto as
 16 Exhibit 5.
 17         6.    The ex parte application of Richmond and Schoentrup for a temporary
 18 restraining order and order to show cause re: preliminary injunction filed on January
 19 9, 2019 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al.,
 20 Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State of
 21 California for the County of San Diego. A true and correct copy of the application is
 22 attached hereto as Exhibit 6.
 23         7.    The memorandum of points and authorities in support of the ex parte
 24 application of Richmond and Schoentrup for a temporary restraining order and order
 25 to show cause re: preliminary injunction filed on January 9, 2019 in the matter of
 26 Proper Media, LLC v. Snopes Media Group, Inc., et al., Case No. 37-2017-
 27 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 28 County of San Diego. A true and correct copy of the memorandum is attached hereto
                                                 2
                                                                REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3587 Page 4 of 12




  1 as Exhibit 7.
  2         8.      The third amended complaint filed by Richmond, Proper Media, and
  3 Schoentrup on April 4, 2019 in the matter of Proper Media, LLC v. Snopes Media
  4 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
  5 of the State of California for the County of San Diego. A true and correct copy of the
  6 third amended complaint is attached hereto as Exhibit 8.
  7         9.      Richmond and Schoentrup’s notice of motion and motion for
  8 preliminary injunction filed on April 18, 2019 in the matter of Proper Media, LLC v.
  9 Snopes Media Group, Inc., et al., Case No. 37-2017-00016311-CU-BC-CTL, in the
 10 Superior Court of the State of California for the County of San Diego. A true and
 11 correct copy of the notice of motion and motion is attached hereto as Exhibit 9.
 12         10.     The redacted memorandum of points and authorities in support of
 13 Richmond and Schoentrup’s motion for preliminary injunction filed on April 18,
 14 2019 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al., Case
 15 No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State of California
 16 for the County of San Diego. A true and correct copy of the memorandum is attached
 17 hereto as Exhibit 10.
 18         11.     Snopes’ opposition to Schoentrup’s ex parte application for an order
 19 requiring Snopes to re-designate Slack messages filed on April 25, 2019 in the
 20 matter of Proper Media, LLC v. Snopes Media Group, Inc., et al., Case No. 37-2017-
 21 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 22 County of San Diego. A true and correct copy of the application is attached hereto as
 23 Exhibit 11.
 24         12.     Snopes’ notice of demurrer and demurrer to the third amended
 25 complaint filed on May 5, 2019 in the matter of Proper Media, LLC v. Snopes Media
 26 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
 27 of the State of California for the County of San Diego. A true and correct copy of the
 28 notice of demurrer and demurrer is attached hereto as Exhibit 12.
                                                 3
                                                                 REQUEST FOR JUDICIAL NOTICE
                                                               CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3588 Page 5 of 12




  1         13.   The memorandum of points and authorities in support of Snopes’
  2 demurrer to the third amended complaint filed on May 5, 2019 in the matter of
  3 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
  4 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
  5 County of San Diego. A true and correct copy of the memorandum of points and
  6 authorities is attached hereto as Exhibit 13.
  7         14.   Mikkelson’s notice of demurrer and demurrer to the third amended
  8 complaint filed on May 5, 2019 in the matter of Proper Media, LLC v. Snopes Media
  9 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
 10 of the State of California for the County of San Diego. A true and correct copy of the
 11 notice of demurrer and demurrer is attached hereto as Exhibit 14.
 12         15.   The memorandum of points and authorities in support of Mikkelson’s
 13 demurrer to the third amended complaint filed on May 5, 2019 in the matter of
 14 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 15 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 16 County of San Diego. A true and correct copy of the memorandum of points and
 17 authorities is attached hereto as Exhibit 15.
 18         16.   The amended minute order entered on May 22, 2019 in the matter of
 19 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 20 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 21 County of San Diego. A true and correct copy of the minute order is attached hereto
 22 as Exhibit 16.
 23         17.   Snopes’ notice of motion and special motion to strike the third amended
 24 complaint filed on June 5, 2019 in the matter of Proper Media, LLC v. Snopes Media
 25 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
 26 of the State of California for the County of San Diego. A true and correct copy of the
 27 notice of motion and special motion to strike is attached hereto as Exhibit 17.
 28         18.   The memorandum of points and authorities in support of Snopes’
                                                4
                                                                REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3589 Page 6 of 12




  1 special motion to strike the third amended complaint filed June 5, 2019 in the matter
  2 of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
  3 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
  4 County of San Diego. A true and correct copy of the memorandum of points and
  5 authorities is attached hereto as Exhibit 18.
  6         19.   Mikkelson’s notice of motion and special motion to strike the third
  7 amended complaint filed on June 5, 2019 in the matter of Proper Media, LLC v.
  8 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
  9 Superior Court of the State of California for the County of San Diego. A true and
 10 correct copy of the notice of motion and motion is attached hereto as Exhibit 19.
 11         20.   The memorandum of points and authorities in support of Mikkelson’s
 12 special motion to strike the third amended complaint filed on June 5, 2019 in the
 13 matter of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 14 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 15 County of San Diego. A true and correct copy of the memorandum of points and
 16 authorities is attached hereto as Exhibit 20.
 17         21.   Richmond and Schoentrup’s notice of motion and motion for
 18 reconsideration of the motion for preliminary injunction filed on June 10, 2019 in the
 19 matter of Proper Media, LLC v. Snopes Media Group, Inc., et al., Case No. 37-2017-
 20 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 21 County of San Diego. A true and correct copy of the notice of motion and motion is
 22 attached hereto as Exhibit 21.
 23         22.   The memorandum of points and authorities in support of Richmond and
 24 Schoentrup’s motion for reconsideration of the motion for preliminary injunction
 25 filed on June 10, 2019 in the matter of Proper Media, LLC v. Snopes Media Group,
 26 Inc., et al., Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the
 27 State of California for the County of San Diego. A true and correct copy of the
 28 memorandum of points and authorities is attached hereto as Exhibit 22.
                                                5
                                                               REQUEST FOR JUDICIAL NOTICE
                                                             CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3590 Page 7 of 12




  1         23.   The declaration of Richmond in support of Richmond and Schoentrup’s
  2 motion for reconsideration of the motion for preliminary injunction filed on June 10,
  3 2019 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al., Case
  4 No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State of California
  5 for the County of San Diego. A true and correct copy of the declaration is attached
  6 hereto as Exhibit 23.
  7         24.   Proper Media’s memorandum of points and authorities in opposition to
  8 Snopes’ special motion to strike the third amended complaint filed on July 29, 2019
  9 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-
 10 2017-00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 11 County of San Diego. A true and correct copy of the memorandum of points and
 12 authorities is attached hereto as Exhibit 24.
 13         25.   The reply brief in support of Snopes’ special motion to strike the third
 14 amended complaint filed on August 2, 2019 in the matter of Proper Media, LLC v.
 15 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
 16 Superior Court of the State of California for the County of San Diego. A true and
 17 correct copy of the reply brief is attached hereto as Exhibit 25.
 18         26.   Richmond and Schoentrup’s memorandum of points and authorities in
 19 opposition to Snopes’ special motion to strike the third amended complaint filed on
 20 August 5, 2019 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et
 21 al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State of
 22 California for the County of San Diego. A true and correct copy of the memorandum
 23 of points and authorities is attached hereto as Exhibit 26.
 24         27.   The reply brief in support of Snopes’ demurrer to the third amended
 25 complaint filed on August 9, 2019 in the matter of Proper Media, LLC v. Snopes
 26 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
 27 Court of the State of California for the County of San Diego. A true and correct copy
 28 of reply brief is attached hereto as Exhibit 27.
                                                6
                                                                REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3591 Page 8 of 12




  1         28.   Richmond, Proper Media, and Schoentrup’s memorandum of points and
  2 authorities in opposition to Mikkelson’s special motion to strike the third amended
  3 complaint filed on August 13, 2019 in the matter of Proper Media, LLC v. Snopes
  4 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
  5 Court of the State of California for the County of San Diego. A true and correct copy
  6 of the memorandum of points and authorities is attached hereto as Exhibit 28.
  7         29.   The reply brief in support of Mikkelson’s special motion to strike the
  8 third amended complaint filed on August 19, 2019 in the matter of Proper Media,
  9 LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL,
 10 in the Superior Court of the State of California for the County of San Diego. A true
 11 and correct copy of the reply brief is attached hereto as Exhibit 29.
 12         30.   Richmond, Proper Media, and Schoentrup’s memorandum of points and
 13 authorities in opposition to Mikkelson’s demurrer the third amended complaint filed
 14 on August 19, 2019 in the matter of Proper Media, LLC v. Snopes Media Group,
 15 Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the
 16 State of California for the County of San Diego. A true and correct copy of the
 17 memorandum of points and authorities is attached hereto as Exhibit 30.
 18         31.   The minute order entered August 22, 2019 granting Snopes’ special
 19 motion to strike the third amended complaint in the matter of Proper Media, LLC v.
 20 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
 21 Superior Court of the State of California for the County of San Diego. A true and
 22 correct copy of the minute order is attached hereto as Exhibit 31.
 23         32.   The reply brief in support of Mikkelson’s demurrer to the third amended
 24 complaint filed on August 26, 2019 in the matter of Proper Media, LLC v. Snopes
 25 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
 26 Court of the State of California for the County of San Diego. A true and correct copy
 27 of the reply brief is attached hereto as Exhibit 32.
 28         33.   The minute order entered August 28, 2019 granting Mikkelson’s special
                                                7
                                                                REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3592 Page 9 of 12




  1 motion to strike the third amended complaint in the matter of Proper Media, LLC v.
  2 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
  3 Superior Court of the State of California for the County of San Diego. A true and
  4 correct copy of the minute order is attached hereto as Exhibit 33.
  5         34.   The notice of ruling on Snopes’ demurrer to the third amended
  6 complaint filed on August 30, 2019 in the matter of Proper Media, LLC v. Snopes
  7 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
  8 Court of the State of California for the County of San Diego. A true and correct copy
  9 of the notice of ruling is attached hereto as Exhibit 34.
 10         35.   The notice of appearance for Matthew J. Hrutkay, of Hrutkay Law PC,
 11 filed on September 12, 2019 in the matter of Proper Media, LLC v. Snopes Media
 12 Group, Inc., et al., Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
 13 of the State of California for the County of San Diego. A true and correct copy of the
 14 notice of appearance is attached hereto as Exhibit 35.
 15         36.   The third amended and supplemental cross-complaint filed by Snopes
 16 on October 10, 2019 in the matter of Proper Media, LLC v. Snopes Media Group,
 17 Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the
 18 State of California for the County of San Diego. A true and correct copy of the third
 19 amended and supplemental cross-complaint is attached hereto as Exhibit 36.
 20         37.   The notice of appeal of order granting Defendant Snopes’ special
 21 motion to strike filed on October 22, 2019 in the matter of Proper Media, LLC v.
 22 Snopes Media Group, Inc., et al., Case No. 37-2017-00016311-CU-BC-CTL, in the
 23 Superior Court of the State of California for the County of San Diego. A true and
 24 correct copy of the notice of appeal is attached hereto as Exhibit 37.
 25         38.   The request for dismissal of appeal filed on January 21, 2020 in the
 26 matter of Christopher Richmond, et al., v. David Mikkelson, Case No. D076375, in
 27 the California Court of Appeal, Fourth Appellate District, Division One. A true and
 28 correct copy of the request for dismissal is attached hereto as Exhibit 38.
                                                8
                                                                  REQUEST FOR JUDICIAL NOTICE
                                                                CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3593 Page 10 of 12




  1         39.    The order filed on January 22, 2020 dismissing appeal of the trial court
  2 order granting Snopes’ special motion to strike in the matter of Christopher
  3 Richmond, et al., v. David Mikkelson, Case No. D076375, in the California Court of
  4 Appeal, Fourth Appellate District, Division One. A true and correct copy of the order
  5 is attached hereto as Exhibit 39.
  6         40.    The January 22, 2020 remittitur in the matter of Christopher Richmond,
  7 et al., v. David Mikkelson, Case No. D076375, in the California Court of Appeal,
  8 Fourth Appellate District, Division One. A true and correct copy of the remittitur is
  9 attached hereto as Exhibit 40.
 10         41.    Appellants’ Opening Brief in the matter of Christopher Richmond, et
 11 al., v. David Mikkelson, Case No. D076375, in the California Court of Appeal,
 12 Fourth Appellate District, Division One. A true and correct copy of the opening brief
 13 is attached hereto as Exhibit 41.
 14         42.    Register of Actions as of November 20, 2020 in the matter of Proper
 15 Media, LLC v. Snopes Media Group, Inc., et al., Case No. 37-2017-00016311-CU-
 16 BC-CTL, in the Superior Court of the State of California for the County of San
 17 Diego. A true and correct copy of the register of actions as of November 20, 2020 is
 18 attached hereto as Exhibit 42.
 19      II. THE COURT IS AUTHORIZED TO TAKE JUDICIAL NOTICE OF
 20                                     THESE MATTERS
 21         A court may, pursuant to Federal Rule of Evidence 201, take judicial notice of
 22 matters of public record, including pleadings, orders, and other papers filed with the
 23 court or records of administrative bodies. Mack v. South Bay Beer Distrib., 798 F.2d
 24 1279, 1282 (9th Cir. 1986); Coinstar, Inc. v. Coinbank Automated Sys., Inc., 998
 25 F.Supp. 1109, 1114 (N.D. Cal. 1998).
 26         Federal Rule of Evidence 201, entitled “Judicial Notice of Adjudicative
 27 Facts,” provides, in part, that the “court may judicially notice a fact that is not
 28 subject to reasonable dispute because it: (1) is generally known within the trial
                                                  9
                                                                  REQUEST FOR JUDICIAL NOTICE
                                                                CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3594 Page 11 of 12




  1 court’s territorial jurisdiction; or (2) can be accurately and readily determined from
  2 sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The
  3 court “must take judicial notice if a party requests it and the court is supplied with
  4 the necessary information.” Fed. R. Evid. 201(c)(2).
  5         “The most frequent use of judicial notice of ascertainable facts is in noticing
  6 the contents of court records.” 21 Charles Alan Wright & Kenneth W. Graham, Jr.,
  7 Federal Practice & Procedure: Evidence § 5106, at 505 (1st ed. 1977 & Supp. 1997).
  8 See United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (stating that a court
  9 may take judicial notice of court records in another case); United States v. Raygoza-
 10 Garcia, 902 F.3d 994, 1001 (9th Cir. 2018) (“A court may take judicial notice of
 11 undisputed matters of public record, which may include court records available
 12 through PACER.”). District courts may take judicial notice of court records,
 13 including pleadings and transcripts of trial testimony in state and federal courts. See
 14 Patton v. Experian Data Corp., No. SACV151871JVSPLAX, 2016 WL 2626801, at
 15 *1 (C.D. Cal. May 6, 2016) (Taking judicial notice of transcripts of trial testimony
 16 and pleadings filed in other cases); DeGroot v. United States, 786 F. App’x 638, 642
 17 (9th Cir. 2019) (taking judicial notice of criminal trial transcripts); Employers Ins.
 18 Co. of Wausau v. Lexington Ins. Co., No. EDCV 10-00810 VAP, 2014 WL 4187842,
 19 at *3 (C.D. Cal. Aug. 19, 2014), aff’d, 671 F. App’x 552 (9th Cir. 2016) (Granting
 20 request for judicial notice for “various court documents, including filings, court
 21 orders, discovery, documents introduced at trial, and transcripts of trial testimony
 22 from the two state court actions and this action.”).
 23         “[I]t is proper for the district court to ‘take judicial notice of matters of public
 24 record outside the pleadings’ and consider them for purposes of the motion to
 25 dismiss.” Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988).
 26 Moreover, a federal court may “[take] judicial notice of a state court decision and the
 27 briefs filed in that court to determine if an issue was raised and decided by the state
 28 court for res judicata purposes.” Manufactured Home Cmtys. Inc. v. City of San Jose,
                                                  10
                                                                    REQUEST FOR JUDICIAL NOTICE
                                                                  CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25-3 Filed 01/24/21 PageID.3595 Page 12 of 12




  1 420 F.3d 1022, 1037 (9th Cir.2005). Such materials are “‘helpful for examining the
  2 claims litigated in state court,’ Manufactured Home Cmtys. Inc., 420 F.3d at 1037,
  3 and are essential for the court to make a reasoned judgment about the claim-
  4 preclusive effects of [a] plaintiff’s state case.” Adams v. Trimble, No. 11-cv-01360-
  5 KJM, 2012 WL 260160, at *3 (E.D. Cal. Jan. 27, 2012). The Court may take judicial
  6 notice of a corporation’s articles of incorporation. Coal. for a Sustainable Delta v.
  7 F.E.M.A., 711 F. Supp. 2d 1152, 1170 n.5 (E.D. Cal. 2010).
  8         Snopes requests that the court take judicial notice of the materials identified
  9 above and the records of judicial proceedings identified above, which are properly
 10 subject to judicial notice under Federal Rule of Evidence 201 and related authorities.
 11 Each case listed is a matter of public record. The records are easily verifiable with
 12 the records maintained by the courts in which they were filed.
 13         Respectfully submitted,
 14
       DATED: January 23, 2021                PROCOPIO, CORY, HARGREAVES &
 15                                             SAVITCH LLP

 16
 17                                           By: /s/Jacob Kozaczuk
                                                  Paul A. Tyrell
 18                                               Ryan C. Caplan
                                                  Jacob Kozaczuk
 19                                               Attorneys for Nominal Defendant
                                                  Snopes Media Group, Inc.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                11
                                                                 REQUEST FOR JUDICIAL NOTICE
                                                               CASE NO. 20-CV-1925-W-KSC
